 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

 2                                                               EASTERN DISTRICT OF WASHINGTON



                                                                  Jun 30, 2021
 3                                                                    SEAN F. MCAVOY, CLERK



 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:21-CR-6024-RMP-1
 8                             Plaintiff,
                                                  STIPULATED PROTECTIVE
 9          v.                                    ORDER REGARDING COMPUTER
                                                  FORENSIC REVIEW PROCEDURES
10    JAMES PATRICK WERTMAN,                      FOR CHILD PORNOGRAPHY
                                                  CONTRABAND
11                             Defendant.

12

13         BEFORE THE COURT is a Stipulated Motion for Entry of a Protective

14   Order Regarding Computer Forensic Review Procedures For Child Pornography

15   Contraband filed by the parties in the above-captioned matter. ECF No. 19.

16         Having reviewed the motion, the remaining docket, and the relevant law, the

17   Court finds good cause to enter the stipulated protective order. Accordingly, IT IS

18   HEREBY ORDERED that the parties’ Stipulated Motion for Entry of a Protective

19   Order Regarding Computer Forensic Review Procedures For Child Pornography

20   Contraband, ECF No. 19, is GRANTED. The following Protective Order

21   Regarding Computer Forensic Review Procedures For Child Pornography


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 1
 1   Contraband is in effect:

 2                                 PROTECTIVE ORDER

 3         1.     18 U.S.C. § 3509(m) applies to this case, and the Court is required to

 4   deny defense requests to copy, photograph, duplicate, or otherwise reproduce

 5   material constituting child pornography if the government makes the material

 6   reasonably available to Defendant and provides an ample opportunity for the

 7   defense to examine it at a government facility. See 18 U.S.C. § 3509(m).

 8         2.     To comply with 18 U.S.C. § 3509(m), and to allow Defendant the

 9   greatest opportunity to prepare an effective defense in preparation for trial in this

10   matter, the government will make a true forensic, bit-by-bit E01 image of devices

11   and media containing alleged child pornography contraband at issue in the above-

12   referenced case. The government will make that forensic image reasonably

13   available to Defendant and provide ample opportunity for the defense team to

14   examine it at a government facility in Spokane, Washington. The parties may

15   readdress the Court if there is a need for additional or after-hours access during the

16   course of litigation or additional forensic review.

17         3.     The defense forensic examination will be conducted in an interview

18   room monitored by closed-circuit television (“CC-TV”), without audio feed.

19   While the TV with non-audio feed will ensure the integrity of FBI space and

20   security of its occupants, the video feed is not of sufficient detail or at an angle that

21   would reveal defense strategy. The government and its agents expressly agree that


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 2
 1   no attempt will be made to record any audio from the workstation and that no

 2   attempt will be made to observe the defense team’s work product or computer

 3   monitor screen at any time. The defense expert may review the feed to ensure that

 4   defense strategy is not being compromised at any time while conducting the

 5   forensic review.

 6         4.     The defense team1 shall not make, nor permit to be made, any copies

 7   of the alleged child pornography contraband pursuant to this Protective Order and

 8   shall not remove any contraband images from the government facility. The defense

 9   expert will be allowed to copy any file that is not contraband and compile a report

10   (without contraband images/videos) documenting the examination on removable

11   media at the discretion of the defense expert.

12         5.     The defense expert and investigator will leave at the government

13   facility any equipment, including hard drives, which contain child pornography

14   contraband that is identified during forensic evaluation.

15         6.     For the purpose of trial, the government agrees to make available a

16   digital copy of any government trial exhibit that contains contraband, which will be

17   kept in the custody and control of the case agent. Upon reasonable notice by the

18   defense, the case agent will also maintain for trial digital copies of any proposed

19
     1
       For purposes of this Protective Order, the term “defense team” refers solely to
20   Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
     (“defense expert”), and a defense investigator.
21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 3
 1   defense exhibit that contains contraband. If the defense team intends to offer,

 2   publish, or otherwise utilize any government or defense exhibit contained on the

 3   digital copy maintained by the case agent during trial, the case agent shall assist the

 4   defense team in publishing or utilizing the exhibit that contains contraband upon

 5   notification by the defense team.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

 7   and provide copies to counsel.

 8         DATED June 30, 2021.

 9                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 4
